Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent #11,180,253 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
For Claim 1, there is no prior art nor reasons to modify any prior art to have the ultra-quiet, multi-modal, on-demand passenger and cargo transportation system with a plurality of very small airports, each comprising: an occupied area, a dock facility, autonomous robotic electric payload carts, a robotic delivery cart with a surface deck, wherein the robotic delivery cart comprises a scissor jack that is configured to move the surface deck of the robotic delivery cart up and down to on-load or off-load an electric payload cart; and a truck docking station that comprises a commercial truck dock or a truck bed at which the robotic delivery cart can use the scissor jack to move the surface deck to align with the commercial truck dock or truck bed.  As such Claim 1 and dependent claims are allowable.
For Claim 11, there is no prior art nor reasons to modify any prior art to have an ultra-quiet, multi-modal, on-demand passenger and cargo transportation system with a plurality of very small airports each comprising: an occupied area that is configured to flight operations by an aircraft that are configured to haul to an from the docking stations a payload; and a docking facility having docking station onto an autonomous robotic electric payload carts; the electric payload carts configured to latch onto and haul a payload along a dock surface of the dock facility to and from the docking stations; electric power autonomous robotic delivery carts, each comprising a surface deck; and wherein the robotic delivery carts are configured to haul the autonomous robotic electric payload carts on the surface deck, wherein the payload cart autonomously docks and latched onto the surface deck of the delivery carts with a piggyback transportation function; each aircraft configured to haul the payload carts.  As such Claim 11 and the dependent claims are allowable.
For Claim 17, there is no prior art nor reasons to modify any prior art to have an ultra-quiet, multi-modal, on-demand passenger and cargo transportation system with a plurality of very small airports each comprising a paved surface no longer than 200m, an occupied area; a dock facility comprising docking station for electric powered land and air vehicles; autonomous robotic electric payload carts configured to latch onto and haul a payload along the dock facility to and from docking stations; a plurality of autonomous aircraft each configured to haul autonomous robotic electric payload carts with a cabin; the airport is configured for flight operations conducted by the aircraft, that are configured to haul to and from the docking stations the payload that is latched onto the autonomous robotic electric payload carts.  As such Claim 17 and the dependent claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        7/20/2022